Case 2:21-cv-00984-CBM-PD Document 28-11 Filed 08/02/21 Page 1 of 3 Page ID #:584

     Emily Birdwhistell                                           100 Universal City Plaza         818 777-8360 Tel
     Senior Counsel, Litigation                                   Building 1280, 9th Floor         Emily.birdwhistell@nbcuni.com
     NBCUniversal Media, LLC                                      Universal City, CA 91608




                                                         November 11, 2020




     VIA ELECTRONIC MAIL
     Roger L.Wilkerson, III, Esq.
     Fahad Sharif, PC
     18960 Ventura Blvd., #440
     Tarzana, CA 91356
     roger@lawrriorinc.com

               Re:        John Evans v. Universal Filmed Entertainment Group, et al.
                          United States District Court Case No.: Not Yet Filed

     Dear Mr. Wilkerson:

            I am in-house litigation counsel for NBCUniversal Media, LLC, Universal
     Pictures, a division of Universal City Studios LLC, DreamWorks Animation, LLC
     (“DreamWorks”), and all related entities (collectively herein, “NBCUniversal”). Your
     October 28, 2020 letter to Christopher Miller has been forwarded to me for response on
     behalf of any potential defendants. I have reviewed your letter and all attachments, and
     respectfully reject any claim against any entity or individual affiliated with the 2007
     DreamWorks Animation animated film Bee Movie (herein, the “Film”) or NBCUniversal
     as wholly unfounded.

              First, as Mr. Miller pointed out in his September 2019 email included in your
     letter, you have not, and cannot, demonstrate the access to Mr. Evans’ work necessary to
     support a claim for copyright infringement. You assert that Mr. Evans submitted his
     script to Stacey Snider in 1999. Ms. Snider was an employee of Universal Pictures at
     that time and left the company in 20061.

           The Film, however, was not created, developed or produced by Universal Pictures
     or any other entity affiliated with NBCUniversal. DreamWorks Animation publicly
     announced in 20052 that it was producing the Film based on the idea and script

     1
       Ms. Snider did go to DreamWorks Pictures after departing Universal, however, DreamWorks Pictures is a
     completely separate entity, unaffiliated with DreamWorks Animation as of 2004, and similarly had nothing
     to do with the Film.
     2
       See, e.g., https://apnews.com/article/5224444fed16c02d2918a0e7d55c8c98


     NBCUniversal:6091926v1
Case 2:21-cv-00984-CBM-PD Document 28-11 Filed 08/02/21 Page 2 of 3 Page ID #:585




     independently created by Jerry Seinfeld. Neither Universal Pictures nor Ms. Snider had
     any part in the creation, development or production of the Film. Indeed, as you recognize
     in your letter, NBCUniversal did not acquire DreamWorks Animation until August 22,
     2016, nine years after the release of the Film. Please note that “[r]easonable access
     requires more than a bare possibility, and may not be inferred through mere speculation
     or conjecture.” Gable v. Nat’l Broad. Co., 727 F. Supp. 2d 815, 824 (C.D. Cal. 2010)
     (emphasis added); see also Three Boys Music Corp. v. Bolton, 212 F.3d 477, 482 (9th
     Cir. 2000) (same). You have fallen far short of demonstrating any possibility of access,
     and by your own admission3, you are pursuing a claim against the wrong parties.

             Second, you have not identified any protectable similarities between the Film and
     Mr. Evans’ script that would be entitled to protection under copyright law. All the
     alleged similarities identified in your letter are generic elements—scenes à faire that
     would logically flow from a story about bees. See Funky Films, Inc. v. Time Warner
     Entm't Co., L.P., 462 F.3d 1072, 1077 (9th Cir. 2006) (“scenes à faire, which flow
     naturally from generic plot-lines, are not protectable.”); see also Metcalf v. Bochco, 294
     F.3d 1069, 1074 (9th Cir.2002); Cavalier v. Random House, 297 F.3d 815, 822 (9th
     Cir.2002) (The analysis is whether “the protectable elements, standing alone, are
     substantially similar.”). Certainly, you are not asserting that your client owns the idea of
     bees, their connection to honey and pollen, or the concepts of dangling one’s feet over a
     ledge or meadows, just to name a few.

             Third, your horn book recitation notwithstanding, you have provided no legal or
     factual support for the current settlement demand of $281,797,121.00, or nearly the total
     of the Film’s worldwide box office. Nor could you. There is simply no support under the
     Copyright Act for such a demand, even were there liability, which as addressed above,
     there is not. 17 U.S.C. § 504.

            Lastly, please be aware that should you choose to pursue these baseless claims,
     NBCUniversal will not hesitate to fully defend itself and seek all remedies available
     under law. This includes, but is not limited to, seeking sanctions under Federal Rule of
     Civil Procedure 11 for knowingly filing a lawsuit against the wrong parties, and seeking
     the recovery of our attorneys’ fees. Under the fee-shifting provision of the Copyright
     Act, your client will be personally liable for such a fee award.

             NBCUniversal makes every effort to be respectful of others’ intellectual property
     rights, but respectfully disagrees that there is any liability for any claim against any
     potential defendant identified in your letter. The Film was independently created, no one
     involved with the creation of the Film had access to your client’s script, and there are no
     protectable similarities in the works at issue.




     3
       The information regarding the timeline of the DreamWorks Animation acquisition is all readily available
     with a simple internet search, as you must know since you accurately identified the acquisition time period
     in your letter.


     NBCUniversal:6091926v1
Case 2:21-cv-00984-CBM-PD Document 28-11 Filed 08/02/21 Page 3 of 3 Page ID #:586




              Nothing contained in or omitted from this letter shall be deemed an admission by
     NBCUniversal or any of its affiliates or any other party of any facts or a waiver of their
     rights, remedies or defenses, in law or in equity, all of which are expressly reserved.

                                                 Very truly yours,

                                                 /s/ Emily Birdwhistell
                                                 Emily Birdwhistell
                                                 Senior Counsel, Litigation

     cc:     Chris Miller (Christopher.c.miller@nbcuni.com)




     NBCUniversal:6091926v1
